SCHWARTZ, Chief Judge
(dissenting).
The record indicates that employees of the Unemployment Compensation Program first misled Ms. Pope into filing a document which, they later misinformed her, precluded her filing a timely and appropriate claim for benefits to which she is undoubtedly entitled under the law. I would therefore hold that the appellee is doubly estopped from contesting the present claim. See Fraga v. Department of Health & Rehabilitative Servs., 464 So.2d 144 (Fla. 3d DCA 1984), pet. for review denied, 475 So.2d 694 (Fla.1985).